Citation Nr: 0210713	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-16 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for headaches as a 
result of exposure to herbicides and on a direct basis.

2. Entitlement to service connection for a back disability as 
a result of exposure to herbicides and on a direct basis.

3. Entitlement to service connection for a kidney disability 
as a result of exposure to herbicides and on a direct 
basis.

4.  Entitlement to a compensable evaluation for malaria.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The issue of entitlement to a compensable evaluation for 
malaria will be discussed in the remand section below.


FINDINGS OF FACT

1.  Headaches are not shown by competent medical evidence to 
have a nexus or relationship to service or exposure to 
herbicides during service.

2.  A back disability is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.

3.  A kidney disability is not shown by competent medical 
evidence to have a nexus or relationship to service or 
exposure to herbicides during service.


CONCLUSIONS OF LAW

1.  The veteran's headaches were not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

2.  The veteran's back disability was not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

3.  The veteran's kidney disability was not incurred in or 
aggravated by service, to include exposure to herbicides 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
treatment records from T.V.H., M.D., dated July 1993 to March 
1999; X-ray report from Pineville Community Hospital dated 
July 1993; VA treatment records dated May 1998 to April 2002, 
to include hospitalizations; treatment record from E.A.D., 
dated June 2001; November 2001 and March 2002 VA 
examinations; December 2001 VA CT scan.  The issues were also 
remanded for further development.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits at issue.  The discussion in 
the statement of the case and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in April 
1999, the RO explained the evidence needed to establish the 
basic elements of a claim and told the appellant that he must 
submit evidence showing his treatment.  The RO also told the 
veteran that he should inform the RO if he had received 
treatment at VA facilities, and that VA would then obtain the 
records of such treatment.  In a letter dated in August 2001, 
the RO explained the provisions of VCAA and told the 
appellant that VA would assist in obtaining evidence and 
information such as medical reports, employment records, and 
records of federal agencies.  The letter of August 2001 went 
on to explain what information VA still needed from the 
appellant.

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant and his 
representative what VA would obtain and what the appellant 
needed to obtain.  In addition, the RO has assisted the 
appellant in developing the claim by obtaining information 
and evidence and scheduling him for VA examinations.  There 
is no reasonable possibility that further assistance would 
aid in substantiating the claim and, therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A is not necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

In November 1999 VA's Secretary determined that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 2, 
1999).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


II.  Background

Headaches

Service medical records show that the veteran was seen one 
time for headaches in September 1966.  He was complaining of 
headache and pain in the neck.  A malaria smear taken was 
positive and the veteran was admitted for treatment.  The 
veteran noted frequent headaches on his Report of Medical 
History dated June 1967.  On his June 1967 separation 
examination there was no diagnosis of a chronic condition.  

Outpatient treatment records from T.V.H., M.D., dated July 
1993 to March 1999 showed no treatment for headaches.

On his December 1999 post traumatic Stress Disorder Intake 
Assessment, the veteran reported bad headaches, backaches, 
and awful nightmares since Vietnam.  

A VA progress note dated August 2000 indicated that the 
veteran reported headaches since he was in Vietnam and 
occurred 2-3 times a week and lasted all day.  He indicated 
that they were located in the frontal area sometimes they 
radiated towards the parietal area.  The veteran reported 
that they were associated with dizziness and nausea and he 
allowed them to gradually wear off on their own.  An 
examination showed the veteran oriented times three with 
appropriate response.  Crainal nerves II-XII were intact.  No 
cerebellar abnormalities were noted.  Deep tendon reflexes 
were symmetrical.  There was decreased sensation to pin prick 
in the left lower extremities.  No rigidity or tremor was 
noted.

At his November 2001 VA examination, the veteran reported 
heavy drinking while in the service and after discharge.  He 
indicated that during a period of 10 years he consumed 
between one and two cases per day and admitted to a little 
bit of marijuana usage.  The examiner noted that the veteran 
was seen in service one time for complaints of headaches.  
The veteran also self-reported frequent and severe headaches 
while in service, but review of the records failed to reveal 
any medical attention for headaches during that time.  The 
examiner also noted that the veteran's headache history was 
diffusely presented.  The veteran reported that prior to 
service he had a few headaches, but could not recall the 
headaches or give any details with regard to their nature.  
The veteran reported that over the years he has had episodic 
headaches that he described as "busting headaches."  The 
examiner noted that further discussion with the veteran 
revealed that he used the term "busting" to indicate its 
throbbing nature.  He indicated that he had them as long as 
he could remember.  

The assessment indicated that the veteran had episodic 
headaches, which were vascular in nature (i.e., migraine 
headaches).  These might be considered to be migraine 
headaches with aura in as much as he had a premonition of 
their arrival with consistent hot flashing and cold sweats.  
The rest of the description was certainly typical for 
migraines.  His neurologic examination with the exception of 
diminished sensation and weakness of the left lower extremity 
stemming from his crush injury was normal.  The examiner 
noted that attributing the veteran's migraine headaches to 
exposure of herbicides in the service was tenuous at best.  
Certainly, migraines were common in the population estimated 
to be possibly 20 percent of the population.  The headaches 
began in a typical migraine age onset, namely early 20's and 
might in fact have preceded his time in service, although 
this history was not well developed.  Similarly, his headache 
history commences in earnest also in the setting of excessive 
alcohol consumption, namely one to two cases of beer per day 
over a ten-year period.  Therefore, the examiner opined that 
migraine headaches were not likely to be related to exposure 
to herbicides in the course of military service.

Back disability

Service medical records show that the veteran was seen one 
time in September 1966 for headaches and pain in the neck.  A 
malaria smear taken was positive and the veteran was admitted 
for treatment.  Service medical records are negative for 
complaints, treatment, or diagnosis of a back disability.  
The veteran's June 1967 separation examination found clinical 
evaluation of the spine to be normal.  

Outpatient treatment records from T.V.H., M.D., dated July 
1993 to March 1999 indicate that the veteran complained of 
back, leg, and foot pain.  It was noted that the veteran had 
severe injuries as a result of a coal mine accident when a 
rock fell on him in 1979 and has had persistent disability of 
his pelvis and lower extremities as a result thereof.  It was 
noted in September 1996 that the veteran had draining of 
osteosites from time to time and he was treated on 
Ampicillin.  

VA outpatient treatment records dated May 1998 to April 2002 
noted the veteran's complaints of chronic leg and back pain.  

Treatment record from E.A.D., M.D., dated June 2001 showed 
the veteran was seen for a follow-up visit.  It was noted 
that he was still having recurrent episodes of chest pain and 
back pain.  The impression was inferior wall myocardial 
ischemia on stress testing; hyperthyroidism; diabetes 
mellitus; hyperlipidemia, triglycerides were still high 
despite Lopid; renal insufficiency secondary to right kidney 
removal because of cancer two years ago.

At his November 2001 VA examination, the veteran reported 
that the onset of his back pain occurred in 1966 when he 
presented with high fever and was ultimately diagnosed with 
malaria.  At the time the veteran indicated that he had 
severe headache, neckache, and backache, which he was told 
was related to his diagnosis of malaria with fever.  The 
veteran also indicated that he was involved in an accident in 
1979 when a rock fell on his left leg and pinned him to the 
ground.  He reported the damage to his leg was extensive and 
required bone graft and arterial graft with a venous donor 
site from the right thigh.  He indicated that the ankle was 
fused and the toes were deformed in fixed flexion.  It was 
noted that the veteran had been unable to walk without an 
assistive device since that time.  Prior to this injury, the 
veteran reported multiple episodes of trauma to his leg in 
service, to include a fall out of a helicopter, and a blow 
from a tree, but he indicated that since he was in a combat 
situation was not treated.  The examiner noted that it was 
the veteran's impression that the malaria was the cause, at 
least partly so, of his current symptoms of back pain.  

X-rays showed moderate degenerative disc disease at C6-7.  
There were uncinate process spurs with mild narrowing of the 
C6-7 neural formina bilaterally.  Marked degenerative facet 
arthritis was noted bilaterally at C2-3, C3-4, C4-5, and C5-
6.  X-rays of the lumbar spine showed marked degenerative 
facet arthritis bilaterally at L3-4, L4-5, and L5-S1.  In his 
assessment, the examiner noted the alleged trauma in service 
to the veteran's back and the significant deformity of his 
left leg involving bone, vessels and skin due to his mining 
accident.  The examiner noted that the veteran's low back 
pain was likely due to his abnormal gait with short leg 
length and not related to malaria.

Kidney disability

Service medical records are negative for any complaints, 
treatment, or diagnosis of a kidney disability.  At his June 
1967 separation examination, the clinical evaluation for G-U 
system was noted as normal.

X-ray report from Pineville Community Hospital dated July 
1993 showed calcified cysts over the right renal area.  

VA treatment records dated May 1998 to April 2002 indicate 
that the veteran underwent a right radical nephrectomy due to 
a renal mass in October 1999.  

Treatment record from E.A.D., M.D., dated June 2001 showed 
the veteran was seen for a follow-up visit.  It was noted 
that he was still having recurrent episodes of chest pain and 
back pain.  The impression was inferior wall myocardial 
ischemia on stress testing; hyperthyroidism; diabetes 
mellitus; hyperlipidemia, triglycerides were still high 
despite Lopid; renal insufficiency secondary to right kidney 
removal because of cancer two years ago.

At his November 2001 VA examination, the veteran reported 
being treated in 1993 for several kidney stones at the 
Pineville Hospital.  He said that x-rays showed a cystic mass 
in the right kidney.  He indicated that this was shown to be 
a benign cyst.  The veteran reported that he went to the VA 
Hospital in May 1998 and was found to have a calcified cystic 
mass adjacent to the right kidney.  He stated that he 
underwent a right radical nephrectomy in October 1999.  The 
impression was adenocarcinoma of the right kidney, removed 
October 1999, with no known recurrence; right flank hernia 
directly related to the right nephrectomy.  

VA CT scan of the abdomen dated in December 2001 revealed 
status post nephrectomy; renal cysts on the left; fatty 
liver; left inguinal hernia.

At his March 2002 VA examination, the examiner indicated that 
he had reviewed the C-file.  The examiner indicated that 
adenocarcinoma of the kidney had not, to his knowledge, been 
definitely related to Agent Orange exposure.  However, he 
reviewed a National Library of Medicine PubMed search under 
the title Agent Orange and found 233 articles relating to 
diseases caused by Agent Orange exposure.  Many of these were 
malignancies.  Others revealed basic types of changes in 
cells that might eventually result in malignancies.  There 
were changes related to sexual reproduction, Hodgkin's 
disease, prostatic cancer, and female endocrine problems.  
The examiner noted that currently there was no information 
positively linking adenocarcinoma of the kidney to exposure 
to dioxin.  Based upon this information, the examiner opined 
that it was unlikely that the adenocarcinoma of the kidney 
was related to his possible exposure to Agent Orange or his 
military service while in Vietnam.


III.  Analysis

The Agent Orange provisions referred to above are applicable 
to these claim for service connection, which means that the 
exposure to Agent Orange would be presumed (i.e., conceded) 
and service connection would be warranted, on a presumptive 
basis, if, but only if, any of the above mentioned Agent 
Orange-related diseases are shown to have been manifested 
within the timeframes required as noted above.

It is also noted that the veteran in this case has not been 
diagnosed with any disability for which service connection 
may be presumed to be the result of Agent Orange exposure 
under the provisions of 38 U.S.C.A. § 3.309.  The evidence of 
record would not support a finding that the veteran was ever 
diagnosed with any one of the diseases subject to presumptive 
service connection, as listed in the regulations.  Migraine 
headaches, a back disability, and kidney disability do not 
warrant presumptive service connection on the basis of 
exposure to Agent Orange during service.  38 C.F.R. §§ 3.307 
(a)(6), 3.309(e).  Thus, although the veteran may have been 
exposed to herbicides during his period of service in 
Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in section 3.309, is insufficient to presume that 
his migraine headaches, back disability, and kidney 
disability necessarily were incurred as a result of his 
service.  38 C.F.R. § 3.307(a).

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.

Headaches

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for headaches (migraines).  
Service medical records do not show that migraine headaches 
were manifested during service.  A September 1966 complaint 
of headache and pain in neck was attributed to malaria.  
There is no diagnosis of headaches until many years after 
separation from service.  

Although the veteran asserts that his headaches developed 
during service, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
linking his current headaches to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the record 
includes no medical opinions stating that the headaches are 
the result of a disease or injury the veteran had in service.

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back disability

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a back disability.  
Service medical records do not show that a back disability 
was manifested during service.  A September 1966 complaint of 
pain in neck was attributed to malaria.  The veteran contends 
that his malaria in service was the cause, at least partly, 
of his current back pain.  Outpatient treatment records from 
T.V.H., M.D., dated July 1993 to March 1999 indicate that the 
veteran complained of back, leg, and foot pain.  It was noted 
that the veteran had severe injuries as a result of a coal 
mine accident when a rock fell on him in 1979 and has 
persistent disability of his pelvis and lower extremities as 
a result thereof.  The November 2001 VA examiner opined that 
the veteran's low back pain was likely due to his abnormal 
gait with short leg length and not related to the malaria.

Although the veteran asserts that his back disability 
developed during service, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking his current headaches to service.  
Espiritu, 2 Vet. App. at 492.  

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 49.

Kidney disability

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a kidney disability.  
Service medical records do not show that a kidney disability 
was manifested during service.  There is no diagnosis of a 
kidney disorder until 1993, many years after separation from 
service.  In a March 2002 VA examination, the examiner opined 
that it was unlikely that the adenocarcinoma of the kidney 
was related to his possible exposure to Agent Orange or his 
military service while in Vietnam.

Although the veteran asserts that his kidney disability 
developed during service, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as linking his current headaches to service.  
Espiritu, 2 Vet. App. at 492.  

In reaching its decisions, the doctrine of reasonable doubt 
has been considered, however, as the evidence is not in 
equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for headaches, to include a 
disability secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for a back disability, to 
include a disability secondary to exposure to Agent Orange, 
is denied.

Entitlement to service connection for a kidney disability, to 
include a disability secondary to exposure to Agent Orange, 
is denied.


REMAND

In August 1999, the RO denied the veteran's claim for an 
increased rating for malaria.  In a statement received by the 
RO in July 2000, the appellant informed the RO that he was 
not satisfied with the rating assigned for his residuals of 
malaria.  

In the Board's remand of June 2001, the Board directed the RO 
to issue a statement of the case addressing the issue of 
increased rating for the appellant's malaria.  In the same 
remand, the Board called the RO's attention to the decision 
of the United States Court of Appeals for Veterans Claims in 
Stegall v. West, 11 Vet. App. 268 (1998), a case in which the 
Court held that a remand by the Board confers on the 
claimant, as a matter of law, a right to compliance with the 
remand.  Despite the holding in Stegall, and despite the 
requirements of Manlincon v. West, 12 Vet. App. 238 (1999), 
the RO ignored the Board's direction to issue a notice of 
disagreement.  Consequently, this claim must be remanded 
again.

Accordingly, the case is remanded to the RO for the following 
development:

The RO should issue a statement of the 
case on the issue of entitlement to a 
compensable evaluation for malaria.  The 
veteran is advised that he must submit a 
timely substantive appeal to perfect his 
right to appellate review by the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



